Citation Nr: 1729105	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  15-13 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than March 21, 2012 for adding dependent spouse to Veteran's award of disability compensation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1957 to November 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 decision of the Department of Veterans Affairs (VA) Debt Management Center (DMC).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary because additional development is needed before the Veteran's claim on appeal can be decided.

In March 2012, the Veteran submitted a Status of Dependents Questionnaire that listed him as married to L. L. F.   The date of marriage was listed as December 17, 1998.  In the remarks section, the Veteran wrote, "Divorced and remarried Dec. 1998.  No children living at home.  If more information is required, I'll be glad to provide it."

In June 2012, the RO acknowledged receipt of the Status of Dependents Questionnaire on March 21, 2012.  The letter also stated that the VA still showed the Veteran as married to and receiving VA benefits for B.J.F., and based on that information, proposed to reduce his compensation payments effective May 1, 1996.  

In June 2012, the Board received a copy of the Veteran's Final Judgment of Divorce from his marriage with Betty J. Flack, which was dated December 14, 1998.  Also in June 2012, the Veteran submitted a Declaration of Status of Dependents form.  The form indicated that his divorce from B.J.F., was final on December 14, 1998 and that he married L.L.F. on February 14, 1999.  In the remarks section, the Veteran wrote, "In 1998, my first wife and I separated and finally divorced.  I was living with my second wife, we had an Alabama common law marriage, we are still married.  I reported this to the VA in 1999.  At that time, my VA amount was deducted out of my military retirement.  So there was no difference in the total amount I was receiving.  That's why I can't say for certain if the VA or the military retirement made any adjustment back then."

In February 2013, a Notification Letter was mailed to the Veteran which explained that VA removed B.J.F. effective December 14, 1998, the date of divorce with a pay effective date of January 1, 1999.  Further, it stated that L.L.F. was added as a dependent spouse effective March 21, 2012, the date notice was received of the marriage, with a pay effective date of April 1, 2012.  The letter also stated that the Veteran would be notified in a separate letter of the exact amount of the overpayment and repayment information.  

In March 2013, the Veteran submitted a Notice of Disagreement.  In the letter, the Veteran wrote, "In your letter dated February 12, 2013, you didn't recognize my wife Linda as my spouse until March 21, 2012.  Obviously the Board or the VA does not honor Alabama common law marriages.  I disagree on the date March 21, 2012, as we had a Christian marriage that took place on November 24, 2007."

In March 2013, the Veteran also submitted a VA form 9, in which he stated that he notified the VA of his divorce and current marital status in a letter in the first part of 1999.  He also wrote that if there was any change in the amount of his VA benefit, he did not see it because it was very small and deducted from his military retirement pay, and because of an administrative error, he is being penalized for 13 years of benefits.   

The record is clear that a divorce from B.L.F. was final on December 14, 1998 and justifies removal from the award effective January 1999.  However, the Board finds inconsistency in regards to marriage dates reported by the Veteran.  Further, the RO established L.L.F. as a dependent spouse only on report of the Veteran without evidence of the nature and date of marriage.   

Marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 C.F.R. § 3.1 (j).  

Under 38 U.S.C. § 103 (c), "state law, including state law evidentiary burdens, must be applied in determining the validity of a purported common law marriage." Burden v. Shinseki, 25 Vet. App. 178 (2013).  

Alabama recognizes common law marriage, and this was recognized throughout the time periods in question in this case.  As then applicable, to enter into a common-law marriage in Alabama, (1) there must have been a present agreement or mutual understanding to enter into the marriage relationship; (2) the parties must have been legally capable of making the contract of marriage; (3) there must have followed cohabitation as husband and wife; and (4) there had to be a public recognition of that relationship. Mattison v. Kirk, 497 So.2d 120 (1986); Walton v. Walton, 409 So.2d 858, 860 (1982).  In Mattison, the Alabama Supreme Court noted that proof of agreement to enter into a common law marriage could be inferred from the circumstances such as cohabitation and reputation. Id. at 122.  The Alabama Supreme Court has observed, however, that courts closely scrutinize claims of a common law marriage and require clear and convincing proof of such a marriage. Reynolds v. Scott, 60 So.2d 690 (1952); see also Buford v. Buford, 874 So.2d 562, 564 (2003); Gray v. Bush, 835 So.2d 192, 194 (2001).  Alabama courts have also held that couples who were formally divorced can subsequently establish a common law marriage. Walton; see also Turner v. Turner, 37 So.2d 186 (1948).

Of particular importance is the fact that Alabama law requires use of a 'clear and convincing' evidentiary standard in determining whether a common-law marriage existed between two parties.  This standard is more onerous than the 'benefit of the doubt' standard of proof usually employed in VA benefits adjudication, as established in 38 U.S.C.A. § 5107 (b).  The Court of Appeals for Veterans Claims has upheld the Board's use of a 'clear and convincing' standard of proof in determining whether a common-law marriage existed between two parties when that standard is in fact required by the jurisdiction within which the parties claim a common law marriage existed. See Burden v. Shinseki, 25 Vet. App. 178, 186   (2012) (holding that the Board did not err in applying Alabama's 'clear and convincing proof' requirement when determining whether the parties were common law married under Alabama common law).  Further, 38 U.S.C.A. § 103 (c) requires that a marriage shall be proven as valid according to the law of the place where the parties resided at the time of the marriage or the law of the place whether the parties resided when the right to benefits accrued.  Alabama recently abolished common law marriage effective January 1, 2017 but recognizes this form of marriage if it existed prior to that date.  

The Board finds that the Veteran must be provided the opportunity to support the status of L.L.F. as a dependent spouse with evidence of a licensed and/or common law marriage as prescribed under the laws of the jurisdiction of residence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The appellant should be provided the definition of a common law marriage in Alabama and request that the Veteran provide evidence of a licensed or common law marriage and date of marriage to L.L.F. as required by law of the place where the parties resided at the time of the marriage or the law of the place whether the parties resided when the right to benefits accrued

This evidence should be supplemented by affidavits or certified statements from persons who know as the result of personal observation the reputed relationship which existed between the parties to the marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived. 38 C.F.R. § 3.205 (a).  Evidence can include also include copies of leases, tax returns, bank statements, loan documents or the like.  

2. After the above development has been completed, contact the appropriate VA Regional Office to request a written opinion addressing whether the Veteran entered into a valid Alabama common-law marriage after December 14, 1998.  The Regional Office should conduct any necessary development and/or investigation. 

3. Then readjudicate the claim on appeal with formal consideration as to the validity of the claimed November 2007 common law marriage.  The decision must include findings as to all standards of Alabama for common law marriage. 

4. If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal and a detailed analysis of the reasons and bases for the RO's decision. An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




